Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 09 September 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1, 3-5, 9-11, 13-15, and 19-20 are currently pending and have been examined.
Claims 1, 3, 9, 11, 13, and 19 have been amended.
Claims 2, 6-8, 12, and 16-18 have been canceled.
Claims 1, 3-5, 9-11, 13-15, and 19-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 03 September 2019 claiming benefit to Provisional Application 62/895,205.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 9-11, 13-15, and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1, 3-5, 9-11, 13-15, and 19-20 are drawn to a method or manufacture, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for generating a graphical performance display in part performing the steps of generating a graphical rectangular plot, having a first side indicating a prevalence value, a second side indicating a sensitivity value, and third side indicating a specificity value, wherein the second and third sides are opposite one another and a fourth side is opposite the first side; drawing a prevalence line perpendicular to the first side between the first side and the fourth side based upon a prevalence value in the performance measure data; drawing a sensitivity line perpendicular to the second side between the second side and the prevalence line based upon a sensitivity value in the performance measure data; drawing a specificity line perpendicular to the third side between the third side and the prevalence line based upon a sensitivity value in the performance measure data; and recalculating the displayed value. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 11 recites a non-transitory machine-readable storage medium for generating a graphical performance display in part performing the steps of generating a graphical rectangular plot, having a first side indicating a prevalence value, a second side indicating a sensitivity value, and third side indicating a specificity value, wherein the second and third sides are opposite one another and a fourth side is opposite the first side; drawing a prevalence line perpendicular to the first side between the first side and the fourth side based upon a prevalence value in the performance measure data; drawing a sensitivity line perpendicular to the second side between the second side and the prevalence line based upon a sensitivity value in the performance measure data; drawing a specificity line perpendicular to the third side between the third side and the prevalence line based upon a sensitivity value in the performance measure data; and recalculating the displayed value. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1 and 11 recite receiving performance measure data.  Claims 1 and 11 recite receiving user input indicating a change in at least one of the prevalence, sensitivity, and specificity, wherein the user input includes selecting one of the prevalence line, sensitivity line, and specificity line and dragging it to a new position. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claims 1 and 11 recite displaying, on the graphical rectangular plot, the value of at least one of positive predictive value (PPV), negative predictive value (NPV), overall accuracy (ACC), positive likelihood ratio (LR+), negative likelihood ratio (LR-), positive pretest odds, negative pretest odds, positive posttest odds, and negative posttest odds. Claims 1 and 11 recite displaying a change in the location of the prevalence line, sensitivity line, or the specificity line based upon the received user input. Claims 1 and 11 recite displaying the recalculated value on the graphical rectangular plot. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception.
Claim 11 recites a non-transitory machine-readable storage medium encoded with instructions for generating a graphical performance display. The specification does not provide any specific structure for the hardware components of the computer (Detailed Description in ¶ 0081-90). The use of a non-transitory machine-readable storage medium encoded with instructions, in this case to generate a graphical performance display, only recites the non-transitory machine-readable storage medium encoded with instructions as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 11 recites a non-transitory machine-readable storage medium encoded with instructions for generating a graphical performance display. Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claims 1 and 11 recite receiving performance measure data. Claims 1 and 11 recite receiving user input indicating a change in at least one of the prevalence, sensitivity, and specificity, wherein the user input includes selecting one of the prevalence line, sensitivity line, and specificity line and dragging it to a new position.  The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claims 1 and 11 recite displaying, on the graphical rectangular plot, the value of at least one of positive predictive value (PPV), negative predictive value (NPV), overall accuracy (ACC), positive likelihood ratio (LR+), negative likelihood ratio (LR-), positive pretest odds, negative pretest odds, positive posttest odds, and negative posttest odds. Claims 1 and 11 recite displaying a change in the location of the prevalence line, sensitivity line, or the specificity line based upon the received user input. Claims 1 and 11 recite displaying the recalculated value on the graphical rectangular plot. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 3-5, 9-10, 13-15, and 19-20 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the preceding dependent claims only serve to further limit or specify the features of  independent claims 1 or 11 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. 
These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1 and 11, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 

Claims 1, 3-5, 9-11, 13-15, and 19-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas R Fanshawe al., Interactive visualisation for interpreting diagnostic test accuracy study results, 23 BMJ Evidence-Based Medicine 13-16 (Feb 2018) [hereinafter Fanshawe] in view of Joy Allen et al., A Shiny Tool to explore prevalence, sensitivity, and specificity on Tp, Fp, Fn, and Tn, NIHR Diagnostic Evidence Co-operative Newcastle (July 2017)(the interactive tool available in Test Accuracy tab at https://micncltools.shinyapps.io/TestAccuracy/)[hereinafter Allen]. 
As per claim 1, Fanshawe teaches on the following limitations of the claim: 
a method for generating a graphical performance display, comprising is taught in the § Interactive graphical presentation on p. 14 in col 1  (teaching on an interactive tool for visualization and interpretation of probability calculations when assessing diagnostic test);
receiving performance measure data is taught in the Table 1 on p. 15 (teaching on input variables for diagnostic performance (treated as synonymous to performance measure data));
generating a graphical rectangular plot, having a first side indicating a prevalence value, a second side indicating a sensitivity value, and third side indicating a specificity value, wherein the second and third sides are opposite one another and a fourth side is opposite the first side is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot and § Assessing diagnostic performance on p. 13 col 2 (teaching on generating a graphical rectangular plot from the input variables; while the plot axes and lines are not explicitly labeled, the Shiny Tool works as following: the horizonal axis represents the prevalence of the condition (treated as synonymous to prevalence value), the left vertical axis represents the sensitivity value, and the right vertical axis represents the specificity of the test as evidenced by the interactive version of the same tool provided by Joy; therefore, it would have be obvious to include indications of the sides on the graphical display as it amounts to an aesthetic design change relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04(I) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)));
drawing a prevalence line perpendicular to the first side between the first side and the fourth side based upon a prevalence value in the performance measure data is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the input variables for diagnostic performance including a prevalence of condition wherein said performance condition is represented as a vertical line between the sensitivity axis and the specificity axis);
drawing a sensitivity line perpendicular to the second side between the second side and the prevalence line based upon a sensitivity value in the performance measure data; and is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the input variables for diagnostic performance including a sensitivity of index test wherein said sensitivity value is represented as a horizontal line within the left side of the performance condition line);
drawing a specificity line perpendicular to the third side between the third side and the prevalence line based upon a sensitivity value in the performance measure data is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the input variables for diagnostic performance including a specificity of index test wherein said specificity value is represented as a horizontal line within the right side of the performance condition line); -AND-
displaying, on the graphical rectangular plot, the value of at least one of positive predictive value (PPV), negative predictive value (NPV), overall accuracy (ACC), positive likelihood ratio (LR+), negative likelihood ratio (LR-), positive pretest odds, negative pretest odds, positive posttest odds, and negative posttest odds is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot, Figure 2 on p. 15, and Box Calculation of post-test probabilities on p. 14 (teaching on displaying the positive predictive value (PPV)[fig. 1], negative predictive value (NPV)[fig. 1], positive diagnostic likelihood ratio (DLR+)[fig. 2], and negative diagnostic likelihood ratio (DLR-) [fig. 2] wherein one of ordinary skill in the would be motivated to provide all the data within a single graphical display as  the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably displaying the totality of relevant calculations in a single display).
Fanshawe fails to plainly teach the following limitation of claim 1. Allen, however, does teach the following: 
generating a graphical rectangular plot is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a graphical rectangular plot via an "update the graphs" toggle);
receiving user input indicating a change in at least one of the prevalence, sensitivity, and specificity, wherein the user input includes selecting one of the prevalence line, sensitivity line, and specificity line and dragging it to a new position is taught in the Test accuracy: true and false positives; false and true negatives (teaching on generating a graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are incrementally changeable via clicking and holding up/down radiobuttons to update the positions of the lines, and recalculating the PPV, NPV, TP, FN, FP, and TN values wherein the line selection and dragging amounts to an aesthetic design change relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04(I) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)) because simply changing the input values achieves the same predictable results of generating updated values from the change in input variable values); -AND-
displaying a change in the location of the prevalence line, sensitivity line, or the specificity line based upon the received user input; recalculating the displayed value; and displaying the recalculated value on the graphical rectangular plot is taught in the Test accuracy: true and false positives; false and true negatives (teaching on generating a graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are supplied, updating the positions of the lines, and recalculating the PPV, NPV, TP, FN, FP, and TN values).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshawe since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 3, the combination of Fanshawe and Allen discloses all of the limitations of claim 2. Fanshawe fails to plainly teach the following; Allen, however, does disclose:
the method of claim 1, further comprising calculating the displayed value based upon the received performance measure data is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are supplied).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshawe since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 4, the combination of Fanshawe and Allen discloses all of the limitations of claim 1. Fanshawe also discloses the following: 
the method of claim 1, further comprising: displaying a normalized true positive value (TPn) in a first rectangular area bounded by the second side, fourth side, prevalence line, and sensitivity line wherein the TPn value is related to the area of the first rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a true positive value (TP) representing the area of the quadrant normalized by the population value (i.e. the sensitivity x prevalence x population) in the area above the horizontal sensitivity line left of the vertical prevalence line);
displaying a normalized false negative value (FNn) in a second rectangular area bounded by the second side, first side, prevalence line, and sensitivity line, wherein the FNn value is related to the area of the second rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a false negative value (FN) representing the area of the quadrant normalized by the population value (i.e. the 1-(sensitivity x prevalence x population)) in the area below the horizontal sensitivity line left of the vertical prevalence line);
displaying a normalized false positive value (FPn) in a third rectangular area bounded by the third side, fourth side, prevalence line, and specificity line, wherein the FPn value is related to the area of the third rectangular area; and is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a false positive value (FP) representing the area of the quadrant normalized by the population value (i.e. the 1-(specificity x prevalence x population)) in the area above the horizontal sensitivity line right of the vertical prevalence line); -AND-
displaying a normalized true negative value (TNn) in a fourth rectangular area bounded by the third side, first side, prevalence line, and specificity line, wherein the TNn value is related to the area of the fourth rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a true negative value (TN) representing the area of the quadrant normalized by the population value (i.e. the specificity x prevalence x population) in the area below the horizontal sensitivity line right of the vertical prevalence line).
As per claim 5, the combination of Fanshawe and Allen discloses all of the limitations of claim 4. Fanshawe also discloses the following: 
the method of claim 4, further comprising calculating values for predictive value (PPV), negative predictive value (NPV), overall accuracy (ACC) using either the TPn, FNn, FPn, and TNn values or the areas for the first rectangular area, second rectangular area, third rectangular area, and fourth rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot, Figure 2 on p. 15, and Box Calculation of post-test probabilities on p. 14 (teaching on displaying the positive predictive value (PPV)[fig. 1] and negative predictive value (NPV)[fig. 1] utilizing the formulas common in the art: Positive Predictive Value (PPV) = 100xTP/(TP+FP); and Negative Predictive Value (NPV) = 100xTN/(FN+TN); this is further evidenced by manipulating the input values within the Shiny Tool software of Allen).
As per claim 9, the combination of Fanshawe and Allen discloses all of the limitations of claim 6. Fanshawe fails to plainly teach the following; Allen, however, does disclose:
the method of claim 1, further comprising generating and displaying a table of performance measure data and recalculated performance measure data is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a new graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are supplied, updating the positions of the lines, and recalculating the PPV, NPV, TP, FN, FP, and TN values).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshawe since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 10, the combination of Fanshawe and Allen discloses all of the limitations of claim 1. Fanshawe also discloses the following: 
the method of claim 1, wherein a data scale for the second and third sides increase in opposite directions is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot and § Assessing diagnostic performance on p. 13 col 2 (teaching on generating a graphical rectangular plot from the input variables; while the plot axes and lines are not explicitly labeled, the Shiny Tool works as following: the left vertical axis represents the sensitivity value, and the right vertical axis represents the specificity of the test wherein the sensitivity line is graphed at 1-sensitivity (treated as synonymous to a 1-0 axis) and the specificity is graphed on a 0-1 axis; therefore, it would have be obvious to include indications of the sides on the graphical display appropriate to the graph design as it amounts to an aesthetic design change relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04(I) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947))).

As per claim 11, Fanshawe teaches on the following limitations of the claim: 
a non-transitory machine-readable storage medium encoded with instructions for generating a graphical performance display, comprising is taught in the § Interactive graphical presentation on p. 14 in col 1  (teaching on an interactive tool for visualization and interpretation of probability calculations when assessing diagnostic test);
instructions for receiving performance measure data is taught in the Table 1 on p. 15 (teaching on input variables for diagnostic performance (treated as synonymous to performance measure data));
instructions for generating a graphical rectangular plot, having a first side indicating a prevalence value, a second side indicating a sensitivity value, and third side indicating a specificity value, wherein the second and third sides are opposite one another and a fourth side is opposite the first side is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot and § Assessing diagnostic performance on p. 13 col 2 (teaching on generating a graphical rectangular plot from the input variables; while the plot axes and lines are not explicitly labeled, the Shiny Tool works as following: the horizonal axis represents the prevalence of the condition (treated as synonymous to prevalence value), the left vertical axis represents the sensitivity value, and the right vertical axis represents the specificity of the test as evidenced by the interactive version of the same tool provided by Joy; therefore, it would have be obvious to include indications of the sides on the graphical display as it amounts to an aesthetic design change relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04(I) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)));
instructions for drawing a prevalence line perpendicular to the first side between the first side and the fourth side based upon a prevalence value in the performance measure data is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the input variables for diagnostic performance including a prevalence of condition wherein said performance condition is represented as a vertical line between the sensitivity axis and the specificity axis);
instructions for drawing a sensitivity line perpendicular to the second side between the second side and the prevalence line based upon a sensitivity value in the performance measure data; and is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the input variables for diagnostic performance including a sensitivity of index test wherein said sensitivity value is represented as a horizontal line within the left side of the performance condition line);
instructions for drawing a specificity line perpendicular to the third side between the third side and the prevalence line based upon a sensitivity value in the performance measure data is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the input variables for diagnostic performance including a specificity of index test wherein said specificity value is represented as a horizontal line within the right side of the performance condition line); -AND-
instructions for displaying, on the graphical rectangular plot, the value of at least one of positive predictive value (PPV), negative predictive value (NPV), overall accuracy (ACC), positive likelihood ratio (LR+), negative likelihood ratio (LR-), positive pretest odds, negative pretest odds, positive posttest odds, and negative posttest odds is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot, Figure 2 on p. 15, and Box Calculation of post-test probabilities on p. 14 (teaching on displaying the positive predictive value (PPV)[fig. 1], negative predictive value (NPV)[fig. 1], positive diagnostic likelihood ratio (DLR+)[fig. 2], and negative diagnostic likelihood ratio (DLR-) [fig. 2] wherein one of ordinary skill in the would be motivated to provide all the data within a single graphical display as  the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably displaying the totality of relevant calculations in a single display).
Fanshawe fails to plainly teach the following limitation of claim 11. Allen, however, does teach the following: 
generating a graphical rectangular plot is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a graphical rectangular plot via an "update the graphs" toggle);
instructions for receiving user input indicating a change in at least one of the prevalence, sensitivity, and specificity, wherein the user input includes selecting one of the prevalence line, sensitivity line, and specificity line and dragging it to a new position is taught in the Test accuracy: true and false positives; false and true negatives (teaching on generating a graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are incrementally changeable via clicking and holding up/down radiobuttons to update the positions of the lines, and recalculating the PPV, NPV, TP, FN, FP, and TN values wherein the line selection and dragging amounts to an aesthetic design change relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04(I) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)) because simply changing the input values achieves the same predictable results of generating updated values from the change in input variable values); -AND-
instructions for displaying a change in the location of the prevalence line, sensitivity line, or the specificity line based upon the received user input, instructions for recalculating the displayed value; and instructions for displaying the recalculated value on the graphical rectangular plot is taught in the Test accuracy: true and false positives; false and true negatives (teaching on generating a graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are supplied, updating the positions of the lines, and recalculating the PPV, NPV, TP, FN, FP, and TN values).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshawe since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 13, the combination of Fanshawe and Allen discloses all of the limitations of claim 12. Fanshawe fails to plainly teach the following; Allen, however, does disclose:
the non-transitory machine-readable storage medium of claim 11, further comprising instructions for calculating the displayed value based upon the received performance measure data is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are supplied).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshawe since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 14, the combination of Fanshawe and Allen discloses all of the limitations of claim 11. Fanshawe also discloses the following: 
the non-transitory machine-readable storage medium of claim 11, further comprising: instructions for displaying a normalized true positive value (TPn) in a first rectangular area bounded by the second side, fourth side, prevalence line, and sensitivity line wherein the TPn value is related to the area of the first rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a true positive value (TP) representing the area of the quadrant normalized by the population value (i.e. the sensitivity x prevalence x population) in the area above the horizontal sensitivity line left of the vertical prevalence line);
instructions for displaying a normalized false negative value (FNn) in a second rectangular area bounded by the second side, first side, prevalence line, and sensitivity line, wherein the FNn value is related to the area of the second rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a false negative value (FN) representing the area of the quadrant normalized by the population value (i.e. the 1-(sensitivity x prevalence x population)) in the area below the horizontal sensitivity line left of the vertical prevalence line);
instructions for displaying a normalized false positive value (FPn) in a third rectangular area bounded by the third side, fourth side, prevalence line, and specificity line, wherein the FPn value is related to the area of the third rectangular area; and is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a false positive value (FP) representing the area of the quadrant normalized by the population value (i.e. the 1-(specificity x prevalence x population)) in the area above the horizontal sensitivity line right of the vertical prevalence line); -AND-
instructions for displaying a normalized true negative value (TNn) in a fourth rectangular area bounded by the third side, first side, prevalence line, and specificity line, wherein the TNn value is related to the area of the fourth rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a true negative value (TN) representing the area of the quadrant normalized by the population value (i.e. the specificity x prevalence x population) in the area below the horizontal sensitivity line right of the vertical prevalence line).
As per claim 15, the combination of Fanshawe and Allen discloses all of the limitations of claim 14. Fanshawe also discloses the following: 
the non-transitory machine-readable storage medium of claim 14, further comprising instructions for calculating values for predictive value (PPV), negative predictive value (NPV), overall accuracy (ACC) using either the TPn, FNn, FPn, and TNn values or the areas for the first rectangular area, second rectangular area, third rectangular area, and fourth rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot, Figure 2 on p. 15, and Box Calculation of post-test probabilities on p. 14 (teaching on displaying the positive predictive value (PPV)[fig. 1] and negative predictive value (NPV)[fig. 1] utilizing the formulas common in the art: Positive Predictive Value (PPV) = 100xTP/(TP+FP); and Negative Predictive Value (NPV) = 100xTN/(FN+TN); this is further evidenced by manipulating the input values within the Shiny Tool software of Allen).
As per claim 19, the combination of Fanshawe and Allen discloses all of the limitations of claim 16. Fanshawe fails to plainly teach the following; Allen, however, does disclose:
the non-transitory machine-readable storage medium of claim 1, further comprising instructions for generating and displaying a table of performance measure data and recalculated performance measure data is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a new graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are supplied, updating the positions of the lines, and recalculating the PPV, NPV, TP, FN, FP, and TN values).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshawe since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 20, the combination of Fanshawe and Allen discloses all of the limitations of claim 14. Fanshawe also discloses the following: 
the non-transitory machine-readable storage medium of claim 11, wherein a data scale for the second and third sides increase in opposite directions is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot and § Assessing diagnostic performance on p. 13 col 2 (teaching on generating a graphical rectangular plot from the input variables; while the plot axes and lines are not explicitly labeled, the Shiny Tool works as following: the left vertical axis represents the sensitivity value, and the right vertical axis represents the specificity of the test wherein the sensitivity line is graphed at 1-sensitivity (treated as synonymous to a 1-0 axis) and the specificity is graphed on a 0-1 axis; therefore, it would have be obvious to include indications of the sides on the graphical display appropriate to the graph design as it amounts to an aesthetic design change relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04(I) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947))).

Response to Arguments
Examiner acknowledges that appropriate correction to the previous objections have been made and withdraws the objections accordingly.
Applicant's arguments filed 09 September 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant first asserts that the claims are note directed towards a mental process under Step 2A Prong 1 as the claim limitations reciting generating and modifying a graphical performance display cannot be performed mentally. Examiner notes that these elements are not treated as a part of the abstract idea.
Applicant then asserts that the claims as a whole integrate the judicial exception into a practical application via an improvement to a particular technological environment by generating and proving prevalence line and value information and the ability to manually manipulate the data in order to see the effect of the new data on all the displayed information. Applicant states that the original disclosure in ¶ 0002 and ¶ 0035-37 provides applications of the stated improvement. Examiner does not believe that the instant application amounts to an improvement to technology. An improvement in the abstract idea itself is not an improvement in technology – to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)). Here, the claims do not show how the display of the performance measure plot improves on the functioning of the computer device. On review of the Specification, the present invention purports to solve unspecific reporting and interpreting test performance results to aid in clinical decision support for effective patient management (Background  in ¶ 0002 and in the Detailed Description in ¶ 0035). It is unclear to Examiner how the specific additional elements, alone or in combination, provide a solution to the stated problem in context of the abstract idea of calculating and plotting values associated with PPV, NPV, ACC, LR+,. and LR-. Furthermore, there is no indication that the clicking and dragging of the prevalence, sensitivity, or specificity line to a new position and calculating a new display value provides any technological improvement to the functioning of a computer or other technological environment – only that said design allows users to “see the effects on other performance measures” (Detailed Description in ¶ 0079) which would be an improvement to the abstract idea of calculating and plotting values associated with PPV, NPV, ACC, LR+,. and LR-. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)). The instant claims seem analogous to MPEP § 2106.05(a)(II) examples that the courts have indicated may not be sufficient to show an improvement to technology, example iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Applicant then asserts that the elements of the independent claim integrate the alleged abstract idea into a practical application by sufficiently limiting the use of the alleged abstract idea to the very specific process of generating and modifying a graphical performance display, and the claims are not just a drafting effort designed to monopolize all graphical performance displays. Examiner disagrees and notes that the court has provided limitations that are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application and limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04(d)(I) – Relevant Considerations for Evaluating Whether Additional Elements integrate a Judicial Exception into a Practical Application) wherein the claims may amount to (1) improvements to the functioning of a computer, (2) improvements to a technological environment (as evaluated above), (3) applying the judicial exception to a particular machine, (4) transforming or reducing a particular article to a different state or thing, (5) unconventional activity or steps that confine the claim to a particular useful application, or (6) other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Here the instant claims seem more analogous to "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Applicant finally asserts that the claims recite an unconventional graphical performance display system because the system is novel and non-obvious. Examiner disagrees; the consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Additionally, the courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Examiner does not believe that the design aspect of clicking and dragging of the prevalence, sensitivity, or specificity line to a new position and calculating a new display value amounts to an unconventional display technology. There is no indication in the originally filed disclosure that the inventor has designed a novel drag and drop system, no further functional description on how the design is implemented, and no assertion that the drag and drop to determine a new value user interface element is the inventive concept intended to provide an inventive solution to any problem presented (see MPEP 2106.05(a)(I) and TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. The specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3). Here, the original disclosure fails to demonstrate that the Applicant intended the drag to reselect a new value for regenerating the graph as the  inventive solution to any problem presented and instead intended on the feature to be a known software plug-in implemented with the inventive concept as insignificant post-solution activity amount to mere data gathering (i.e. gathering new sensitivity, specificity, OR prevalence data to apply to the abstract idea). Examiner further provides that this design choice of dragging a graph attribute and recalculating other values as a method for receiving new input data is not inventive as indicated by (1) Draggable line chart in R/Shiny, Stack Overflow - Questions (Carson Solution provided Feb 20, 2019)(demo available at https://i.stack.imgur.com/lbBj4.gif); (2) Draggable interactive bar chart Rshiny, Stack Overflow – Questions (Laurent  solution last edited May 23, 2019)(demo available at (https://i.stack.imgur.com/JteL3.gif); (3) Martin Poulter, Interactive Graphs for Statistics for Social Science – Example 10. Arithmetic versus geometric mean, The Economic Network (WayBack Internet Archive Capture May 10, 2016)(demo available at https://www.economicsnetwork.ac.uk/statistics/geometric.htm); and (4) Sarwar Islam Mozumder, InterPreT tool (May 20, 2016)(demo available at https://interpret.le.ac.uk/parmest.php?ver=1.00) (although the lack of an algorithm design within the specification was relied upon by Examiner as evidence of a generic computer plugin amounting to applying an abstract idea on a general purpose computer). 
Applicant's arguments filed 09 September 2022 with respect to 35 USC § 103 have been fully considered but they are not persuasive. Applicant asserts that the difference between clicking and dragging a line to change the input value is functionally different than clicking and holding up/down radiobuttons to update the positions of the lines amounts to more than a design choice and is patentably distinguishable. Examiner disagrees. As stated above, there is no discussion in the originally filed disclosure that would indicate that the inventor, at the time the invention was filed, was attempting to possess the computational process of determining the pointer vectorization, clicking timing, and reverse engineering algorithm associated with a click and drag dynamic graphical interface plugin  - wherein the complexity of such computer algorithm design is demonstrated in the Carson and Laurent Stack Overflow solutions above. Applicant’s statement that “when a user selects and drags the line to a new location, the system must make numerous new calculations and display the change” and that Examiner’s determination is “nonsensical” is contradictory to Examiner’s evaluation that the calculations and computational algorithm design utilized by the claimed invention is an off the shelf plugin known in the art. Examiner cautions Applicant that if such implementation is so computationally complex that it amounts to more than an ornamental design addition over a up/down radiobutton for incrementally changing the input values, the originally filed disclosure has failed to adequately teach the algorithm for performing such calculations that one of ordinary skill in the art at the time the invention was filed would recognize that the inventor has possession of the claimed invention. Examiner acknowledges that the totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made, and evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded (see MPEP § 716.02(f) citing In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) wherein although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record), Examiner does not believe that the advantage presented by Applicant (abet in the response to the 35 USC § 101 rejection and not in the prior art rejection) of generating and providing prevalence line and value information and the ability to manually manipulate the data in order to see the effect of the new data on all the displayed information is not lost by simply providing a radiobutton to make a display change verse a click and drag line. Both display design choices result in the same realized improvement presented by Applicant. 
Examiner notes that similar to PTAB Appeal Decision 2014-006589 for Application 12/751602 on p. 7-8 wherein the court found that the selection of a particular graphic interface to display information is a matter of design choice, Applicant does not contend that use of the claimed click and drag feature provides a particular advantage or solve a stated problem over the Examiner's asserted combination utilizing a up/down radiobutton (see, e.g., In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (Design choice is inapplicable where use of the claimed feature solves a stated problem); In re Hopkins, 342 F.2d 1010, 1015(CCPA1965)), nor does Applicant does not present any arguments that there are any criticality or unexpected results related to limitations. Both click and drag and radiobutton functions are considered well known software micro-function plugins for receiving user input in a GUI (see Chua Hock-Chuan, Java Programming Tutorial Programming Graphical User Interface (GUI) - Part 2, Nanyang Technology University Staff Personal Page (April 2012)) wherein the simple substitution of one over another is not functional distinguishable, produces the same results, and solves the same problem and is therefore a design choice not patentable distinguishable over the presented prior art. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626